UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Federal 86-1127166 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ ] Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ ]Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes [X]No Shares of common stock, par value $.01 per share, outstanding as of May 14, 2010: The registrant had 3,348,237 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,212,862 shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. INDEX PART I FINANCIAL INFORMATION Page Item 1: Financial Statements (unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of (Loss) Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3: Quantitative and Qualitative Disclosures About Market Risk 29 Item 4: Controls and Procedures 29 Item 4T. Controls and Procedures 29 PART II - OTHER INFORMATION Item 1: Legal Proceedings 30 Item 1A: Risk Factors 30 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3: Defaults Upon Senior Securities 31 Item 4: Submission of Matters to a Vote of Security Holders 31 Item 5: Other Information 31 Item 6: Exhibits 31 SIGNATURES PART I - FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, 2010 June 30, 2009 ASSETS (In Thousands) Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $12,486 and $8,508 for March 31, 2010 and June 30, 2009, respectively) $ $ Securities Available-for-Sale Securities Held-to-Maturity Loans Held for Sale Loans Receivable, Net Accrued Interest Receivable Premises and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ $ Advances from Borrowers for Taxes and Insurance Advances from Federal Home Loan Bank of Dallas Other Accrued Expenses and Liabilities Deferred Tax Liability 94 Total Liabilities COMMITMENTS STOCKHOLDERS’ EQUITY Preferred Stock – No Par Value; 2,000,000 Shares Authorized; None Issued and Outstanding Common stock - 8,000,000 shares of $.01 par value authorized; 3,558,958 shares issued; 3,348,237 shares and 3,373,464 shares outstanding at March 31, 2010 and June 30, 2009, respectively 14 14 Additional paid-in capital Treasury Stock, at Cost – 210,721 Shares at March 31, 2010; 185,494 Shares at June 30, 2009 ) ) Unearned ESOP Stock ) ) Unearned RRP Trust Stock ) ) Retained Earnings Accumulated Other Comprehensive Income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF (LOSS) INCOME (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $ Investment Securities 17 23 53 94 Mortgage-Backed Securities Other Interest-Earning Assets 3 1 7 21 Total Interest Income INTEREST EXPENSE Deposits Federal Home Loan Bank Borrowings Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses NON-INTEREST (LOSS) INCOME Gain on Sale of Loans 1 1 Gain on Sale of Investments Impairment charge on investment securities ) ) Other Income 15 7 39 27 Total Non-Interest (Loss) Income ) NON-INTEREST EXPENSE Compensation and Benefits Occupancy and Equipment 51 Data Processing 31 19 77 55 Audit and Professional Fees 73 Franchise and Bank Shares Tax 38 38 Merger and Stock Issuance Costs Other Expense 99 Total Non-Interest Expense (Loss) Income Before Income Taxes ) PROVISION FOR INCOME TAX EXPENSE Net (Loss) Income $ ) $ $ $ (LOSS) INCOME PER COMMON SHARE: Basic $ ) $ $ $ Diluted $ ) $ $ $ DIVIDENDS DECLARED $ See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Nine Months Ended March 31, 2010 and 2009 (Unaudited) For the Nine Months Ended March 31, (In Thousands) Net Income $ $ Other Comprehensive Income, Net of Tax Unrealized Holding Gains Arising During the Period Reclassification Adjustment for Gains Included in Net Income ) ) Total Other Comprehensive Income Total Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY NINE MONTHS ENDED MARCH 31, 2 (Unaudited) Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings TreasuryStock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity (In Thousands) BALANCE – JUNE 30, 2008 $
